BUSSEY, Presiding Judge.
Appellant, Jerry Lee Chasteen, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Kiowa County, Oklahoma for the offense of Operating a Motor Vehicle while under the Influence of Intoxicating Liquor; his punishment was fixed at fifteen (15) days in the county jail, and a fine of Seventy-Five Dollars ($75.00), plus court costs, and from said judgment and sentence, an appeal has been perfected to this Court.
This cause was lodged in this Court on April 3, 1972. Defendant’s brief was due to be filed by June 6, 1972; however, no brief was filed, nor was an extension of time in which to file a brief requested. On June 23, 1972, the cause was summarily submitted for an opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from a judgment and conviction and no briefs are filed in support of the petition-in-error, this Court will ex amine the records only for fundamental er- or; if none appears on record, the judgment will be affirmed. Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856.
We have carefully examined the record and reviewed the testimony and petition-in-error in the instant case and find no fundamental error. The record discloses that the defendant was afforded a fair and impartial trial, and the evidence was sufficient to support the verdict of the jury. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
SIMMS and BRETT, JJ., concur.